The plaintiff in error was tried and convicted at the September, 1911, term of the superior court of Grady county on a charge of selling intoxicating liquor, and his punishment fixed at imprisonment in the county jail for a term of thirty days and a fine of fifty dollars. Upon a careful examination of the record we find no material error prejudicial to the substantial rights of the plaintiff in error. The judgment of the trial court is, therefore, affirmed.
                    ON MOTION FOR REHEARING.